DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Request for Continued Examination filed on July 6, 2021.

Drawings
3.	The drawings were received on December 8, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-6, 8-13, 18-19 and 21-30 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1-6, 8-13, 18-19, 21-24 and 26-30, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power converter circuit comprising: 
a supply rectifier circuit for rectifying an AC supply power to generate a rectified supply power; 

a load rectifier circuit for rectifying the inverted supply power to generate a rectified load power for supplying a load current to a load; and 
a charge pump circuit driven by the load current to pump additional charge to the rectified supply power, the charge pump circuit comprising a first capacitor connected between the supply rectifier circuit and either the load rectifier circuit or an output of the inverter circuit.

Regarding claim 25, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method of converting an AC supply power, the method comprising:
rectifying the AC supply power to generate a rectified supply power; 
inverting the rectified supply power to generate an inverted supply power;
rectifying the inverted supply power to generate a rectified load power for supplying a load current to a load; and 
using the load current to pump additional charge to the rectified supply power by connecting a first capacitor between the AC supply power and either the inverted supply power or the rectified load power.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacques et al (WO 2015/143612A1) deals with a power converter .

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838